DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 - 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further consideration and research, the prior art references does not disclose the claim invention set forth regarding the claim limitation with respect “A system comprising: a robot comprising a robot arm having multiple joints and one or more end effector, the one or more end effector to carry a substrate; and a processing device coupled to the robot, the processing device to: determine, within a joint space of the robot arm, a start point and an end point of the one or more end effector for a complete movement of the robot arm to transfer the substrate; build, with respect to the joint space for the multiple joints and the one or more end effector, a graph of reachable positions and sub-paths between the reachable positions, wherein the reachable positions and the sub-paths satisfy Cartesian limits within the joint space, and the reachable positions are identified at a granularity that divides the complete movement into multiple sub-movements of the robot arm; determine, by executing a graph optimization algorithm on the graph, multiple paths, each made up of a group of the sub-paths, that have one of shortest distances or lowest costs between the start point and the end point; and select a path, of the multiple paths, through the graph that minimizes move time of the one or more end effector between the start point and the end point; A method comprising: determining, by a processing device and within a joint space of a robot arm, a start point and an end point of one or more end effector for a complete movement of the robot arm to transfer a substrate positioned on the one or more end effector, the robot arm comprising multiple joints and the end effector;identifying, by the processing device from a grid of joint positions within joint ranges of the multiple joints and using a first granularity, a plurality of reachable positions by the multiple joints and the one or more end effector, the grid being within the joint space and including the start point and the end point; building, by the processing device, a graph that includes nodes to represent the plurality of reachable positions that also satisfy Cartesian limits of the robot arm within the joint space based on joint position combinations for respective ones of the plurality of reachable positions; adding, by the processing device to the graph, edges that interpolate between nearest neighbor nodes of the nodes that complete multiple paths between the start point and the end point, wherein the edges also satisfy the Cartesian limits; calculating, by the processing device, distances of the edges of the graph; and executing, by the processing device, a graph optimization algorithm on the graph to determine one of multiple shortest paths or lowest cost paths through the nodes between the start point and the end point; A non-transitory computer-readable medium storing instructions, which when executed by a processing device, cause the processing device to execute a plurality of operations comprising: determining, within a joint space of a robot arm, a start point and an end point of one or more end effector for a complete movement of the robot arm to transfer a substrate positioned on the one or more end effector, wherein the robot arm comprises multiple joints and the one or more end effector; building, with respect to the joint space for the multiple joints and the one or more end effector, a graph of reachable positions and sub-paths between the reachable positions, wherein the reachable positions and the sub-paths satisfy Cartesian limits within the joint space, and the reachable positions are identified at a granularity that divides the complete movement into multiple sub-movements of the robot arm; determining, by executing a graph optimization algorithm on the graph, multiple paths, each made up of a group of the sub-paths, that have one of shortest distances or lowest costs between the start point and the end point; and selecting a path, of the multiple paths, through the graph that minimizes move time of the one or more end effector between the start point and the end point while satisfying torque limits on the multiple joints and an acceleration limit on the end effector.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Pr ivate PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/Ian Jen/Primary Examiner, Art Unit 3664